Case 2:18-mc-00019-JES-NPM Document 16 Filed 12/04/20 Page 1 of 3 PageID 93




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION
In re:

KIMBALL HILL, INC.,

          Debtor.
______________________________

SMS FINANCIAL J, LLC,

               Plaintiff,

v.                                                Case No. 2:18-mc-19-FtM-29NPM

CUSTOM PLUMBING OF LEE
COUNTY, INC.,

               Defendant.


                                      ORDER

         Before the Court is SMS Financial J, LLC’s (“SMS Financial”) Motion to

Compel Deposition (Doc. 15). SMS Financial seeks to take the deposition in aid of

execution of Defendant Custom Plumbing of Lee County, Inc. (“Custom Plumbing”)

(Doc. 15, p. 1). No response was filed and the time to respond has lapsed.

         On October 23, 2019, SMS Financial registered a judgment from the United

States Bankruptcy Court in the Northern District of Illinois in favor of it and against

Custom Plumbing in the principal amount of $107,040.98. (Id.; Doc. 1-1, p. 1). SMS

Financial scheduled the deposition of John Myers, President and Director of Custom
Case 2:18-mc-00019-JES-NPM Document 16 Filed 12/04/20 Page 2 of 3 PageID 94




Plumbing on September 11, 2020. (Doc. 15, p. 1). Mr. Myers failed to appear. (Id.,

pp. 1-2, 4). SMS Financial now seeks to compel Mr. Myers as President and Director

of Custom Plumbing to appear for a deposition in aid of execution by Zoom

videoconferencing.

       Rule 69 governs the scope of discovery a judgment creditor may obtain in aid

of execution. Under Rule 69, “the judgment creditor . . . may obtain discovery from

any person—including the judgment debtor—as provided in these rules or by the

procedure of the state where the court is located.” Fed. R. Civ. P. 69(a)(2). The

purpose of this discovery is to learn of the existence of a judgment debtor’s assets,

and the scope of this post-judgment discovery is broad. United States v. S. Capital

Constr., Inc., No. 8:16-CV-705-T-24JSS, 2018 WL 7017412, *1 (M.D. Fla. Sept.

24, 2018). 1 The Court finds SMS Financial is entitled to depose John Myers in his

capacity as President and Director for Custom Plumbing.

       Accordingly, the Motion to Compel Deposition (Doc. 15) is granted. SMS

Financial will serve an amended notice of taking deposition deuces tecum 2 and

zoom login information on Mr. Myers. If Mr. Myers fails to appear, upon motion,

the Court will consider sanctions including contempt of court. The Clerk of Court is



1
  The Court notes SMS Financial may move under Florida Rule of Civil Procedure 1.560(b) to
request Custom Plumbing complete form 1.977(b).
2
  The Court notes that document requests 44 and 46 are facially overbroad or inapplicable and
should be omitted.
                                             2
Case 2:18-mc-00019-JES-NPM Document 16 Filed 12/04/20 Page 3 of 3 PageID 95




directed to send a copy of this Order to John Myers, President and Director, Custom

Plumbing of Lee County, Inc., 4440 Williamson Road, Fort Myers, FL 33905. SMS

Financial will also include this Order when serving its amended notice of taking

deposition duces tecum.

      DONE and ORDERED in Fort Myers, Florida on December 4, 2020.




                                        3
